MEMORANDUM **
Ricardo Lopez-Zamarripa, a native and citizen of Mexico, petitions for review of the Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for review.
The agency did not err in finding that Lopez-Zamarripa failed to establish membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016) (concluding “imputed wealthy Americans” returning to Mexico did not constitute a particular social group); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding “returning Mexicans from the United States” did not constitute a particular social group). Thus, Lopez-Zamarripa’s withholding of removal claim fails.
As to his CAT claim, we reject Lopez-Zamarripa’s due process contention regarding the BIA’s standard of review because he did not show error. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process claim); Ridore v. Holder, 696 F.3d 907, 918-19 (9th Cir. 2012) (the BIA reviews for clear error the IJ’s determination of whether an applicant is likely to be subject to torture). Lopez-Zamarripa does not otherwise challenge the agency’s denial of CAT. Thus, we deny the petition for review as to his CAT claim.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.